DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



s 1 , 7, 10- 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al.
	Re claim 1 , Ludwig teach an apparatus for humidifying an air stream, comprising:  (a) a nozzle system which has multiple nozzles (14, 15, 27-31) that atomizing liquid, 
(b) at least one pump (11), configured to pressurize the liquid to be atomized, wherein 
(c) the multiple nozzles are designed in the form of swirl nozzles (23, page 10) which are arranged in one or more nozzle bars (figs), 
 Ludwig fail to explicitly teach simplex nozzles.
DIPL teach the nozzles (abs, 15) are designed in the form of simplex nozzles to connect high pressure lines to droplet free nozzles (abs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include simplex nozzles as taught by DIPL in the Ludwig invention in order to advantageously allow for a device for humidifying the air in closed spaces, in which air and highly sterilized and demineralized water are released in a controlled manner (page 1).
Ludwig , as modified, fail to explicitly teach details of the pump.
GROCKE teach at least one pump configured to pressurize the liquid to be atomized at a pressure between 3 and 50 bar (para 32, noting 100 psi is 6.89476 bar) to use a pump available in the art to mist from a reservoir.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the pump as taught by GROCKE in the Ludwig , as modified, invention in order to advantageously allow for a misting device capable of selectively spraying a fluid mist to an area

Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘atomize’ is  to reduce to minute particles or to a fine spray.
Re claim 7 , see the rejection of claim 1.
Re claim 10, Ludwig, as modified,   fail to explicitly teach details of the nozzles.
GROCKE teach further comprising  at least one adjustment apparatus for setting the orientation of one or more of the multiple nozzles of the nozzle system  (para 73) to adjust the cooling direction of the nozzles (para 73).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the nozzles as taught by GROCKE in the Ludwig, as modified,  invention in order to advantageously allow for varying directions of the cooling for differing intended use of the system (para 73).
Re claim 11 , Ludwig teach nozzles from the multiple nozzles of a first nozzle bar have a degree of atomization which differs from the degree of atomization of nozzles from the multiple nozzles of a second nozzle bar (fig 1, para 6 and 8).
Re claim 12, Ludwig, as modified,   fail to explicitly teach details of the nozzles.
GROCKE  teach wherein nozzles of the multiple  nozzles which follow one another along a nozzle bar each have a different orientation (fig 13) to adjust the cooling direction of the nozzles (  para 73).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the nozzles as taught by GROCKE in the Ludwig, as modified,  invention in order to advantageously allow for varying directions of the cooling for differing intended use of the system (para 73).

	
Re claim 13, Ludwig teach a control apparatus (40), the control apparatus regulating the supply of liquid to the multiple nozzles (pages 7-8).
Re claim 15, Ludwig teach provision is made of at least one sensor which is coupled to the control apparatus and which serves for measuring humidity in the air stream (38).   
Re claim 16, Ludwig teach an installation (32) for the treatment of workpieces comprising: a conditioning apparatus for waste air (101), wherein  the conditioning apparatus (control structure in claim 1below 32) comprises an apparatus (nozzles apparatus) for humidifying an air stream as claimed in claim 1 (see the rejection of claim 1) .     


For clarity, the recitations “… for the treatment of workpieces …” , “for waste air”, and “for humidifying an air” have been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Also noting workpieces are not part of the “an installation”.
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al, further in view of Harvey (US 3877459 A).
Re claim 3, Ludwig, as modified,  fail to explicitly teach details of the nozzles.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the nozzles as taught by Harvey in the Ludwig, as modified,   invention in order to advantageously allow for a quick removable filter, which is small in size and has a relatively large filtration capacity, before it has to be replaced.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al,  in view of  Obata (US 20100001105 A1).
Re claim 4, Ludwig, as modified,    fail to explicitly teach details of the pump however Obata teach to provide a substitute for the known element. It would have been obvious to one of ordinary skill in the art to substitute the at least one pump is designed in the form of a centrifugal pump (para 142-143) taught in Obata for the pump in Ludwig for the predictable result of pumping a water supply to a nozzle.
 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al,   in view of Reverberi ( US 20080099578 A1).
Re claim 5, Ludwig, as modified,     fail to explicitly teach details of the pump however Reverberi teach to provide a substitute for the known element. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the at least one pump is designed in the .
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al further in view of APOLONY US 20130098079 A1
.
Ludwig , as modified, fail to explicitly teach details of the pump.
APOLONY teach the at least one pump is configured to pressurize the liquid to be atomized at a pressure between 20 and 50 bar to provide misting in high velocity airflow (para 80).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the pump as taught by APOLONY in the Ludwig , as modified, invention in order to advantageously allow for cooling large areas  (para 39).
 
 Claims 8-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al, in view of (DE 29808310 U1, as cited on the IDS).
	Re claim 8, Ludwig , as modified,  fail to explicitly teach turbulators.
DE 29808310 teach multiple nozzles are arranged on a nozzle assembly which is equipped with turbulators (8, figs) to create mixing and turbulence.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include turbulators as taught by DE 29808310 in the Ludwig , as modified,  
 	Re claim 9, Ludwig , as modified,  fail to explicitly teach turbulators.
DE 29808310 teach the turbulators are arranged upstream of the multiple nozzles  in the air stream (figs) to create mixing and turbulence.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include turbulators as taught by DE 29808310 in the Ludwig , as modified,  invention in order to advantageously allow for Air and water are evenly and easily mixed by the economically produced and efficient humidifier.
Re claim 18, DE 29808310 teach  wherein each one of the multiple nozzles is attached to a respective tube piece (annotated fig) that branches off of a distributing line (annotated fig)  that supplies the liquid to be atomized to the multiple nozzles, wherein each one of the multiple nozzles is provided with a respective one of the turbulators, and wherein each respective one of the turbulators includes multiple, discrete wings (annotated fig; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘discrete’ is  constituting a separate entity : individually distinct several discrete sections, noting the different wings are considered to be individually distinct several discrete sections around the nozzle, which each are associated with their own 15, and thus are considered discrete sections ) that are arranged around the respective tube piece and that are angled with respect to one another (noting the wings are angled radially around the center) to create mixing and turbulence.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include turbulators as taught by DE 29808310 in the Ludwig , as modified,  


    PNG
    media_image1.png
    673
    1152
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    326
    890
    media_image3.png
    Greyscale



Re claim 19, DE 29808310 teach  the turbulators are disposed between the multiple nozzles and the distributing line (figs).  
Re claim 20, Ludwig , as modified,  fail to explicitly teach turbulators.
DE 29808310 teach the nozzles of the first nozzle bar are equipped with turbulators (figs) to create mixing and turbulence.
When combined, the instant combination teach , so that the degree of atomization of the nozzles of the first nozzle bar is different from the degree of atomization of the nozzles of the second nozzle bar (see fig 1, para 6 and 8 Ludwig ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include turbulators as taught by DE 29808310 in the Ludwig , as modified,  invention in order to advantageously allow for Air and water are evenly and easily mixed by the economically produced and efficient humidifier.
 
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al, in view of Budike (US 20120174606 A1).
Re claim 10, Ludwig , as modified,   fail to explicitly teach details of the nozzles.
Budike teach further comprising  at least one adjustment apparatus for setting the orientation of one or more of the multiple nozzles of the nozzle system  (para 17) to adjust the cooling direction of the nozzles (para 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the nozzles as taught by Budike in the Ludwig , as modified,   
  
Re claim 12, Ludwig , as modified,  fail to explicitly teach details of the nozzles.
Budike teach wherein nozzles of the multiple  nozzles which follow one another along a nozzle bar each have a different orientation (noting the prior art is capable of performing the recitation) to adjust the cooling direction of the nozzles (para 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the nozzles as taught by Budike in the Ludwig , as modified,   invention in order to advantageously allow for varying directions of the cooling for differing intended use of the system (para 17).
 
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al,  in view of Terrell (US 8,585,361 Bl).
Re claim 14, Ludwig , as modified,    fail to explicitly teach the valve structure.
Terrell teach wherein multiple nozzle bars are each coupled to a valve apparatus, by means of which the supply of liquid to the corresponding nozzle bar to be regulated to control the individual mist lines (col 5 lines 30-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the valve structure as taught by Terrell in the Ludwig , as modified,    invention in order to advantageously allow for controlling mist/fog quality.

s 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig EP 1512920 A1, as cited on the IDS, in view of DIPL (DE 19706035 C1) and GROCKE US 2008/0203186 Al further in view of Erturk US 20100200211 A1.
Re claim 17, Ludwig , as modified, fail to explicitly teach details of the pump.
Erturk teach the at least one pump is configured to pressurize the liquid to be atomized at a pressure between 8 and 25 bar to produce a finer, faster evaporating mist that creates less moisture in the area around the misting nozzles (para 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the pump as taught by Erturk in the Ludwig , as modified, invention in order to advantageously allow for reducing energy consumption by as much as thirty percent and lowering operating costs (para 7).
 

	Response to Arguments
Applicant's arguments filed 4/08/2021 have been fully considered but they are not persuasive.
The applicant argues that Ludwig/Dipl fail to teach the specific pressure in claim 1. The examiner respectfully disagrees. The scope of claim 1 has been changed in the latest reply and therefore the examiner is now relying on GROCKE to teach the recited pump configured to operate at a pressure between 3 and 50 bar (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.
Applicant argues  claims 6, 7, 11, 13 and 15-17, and also 3, 4, 5, 8, 9, 10, 12 and 14 dependent on the independent claim are allowable based upon their dependence from an 
	
Re claim 11 , Ludwig teach nozzles from the multiple nozzles of a first nozzle bar have a degree of atomization which differs from the degree of atomization of nozzles from the multiple nozzles of a second nozzle bar (fig 1, para 6 and 8). 
Therefore, the arguments are not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763